         Case 1:19-cr-00366-LGS Document 29 Filed 08/29/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                                                      USDC SDNY
                                                       August 26, 2019                DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
BY ECF                                                                                DATE FILED: 8/29/2019

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government respectfully writes to update the Court on the status of discovery and to
set forth a joint proposed motion schedule pursuant to the Court’s Orders of July 12 and 29, 2019.

        The Government has made voluminous productions of discovery and has completed its
production of discoverable materials from the investigative files of the U.S. Attorney’s Office for
the Southern District of New York and the FBI New York field office. The Government has
additionally been obtaining materials from the files of investigations conducted by the Central
District of California and the Special Counsel’s Office that are potentially related to this case, and
has begun reviewing and producing such materials. 1 Based on the Government’s review to date,
its production of core Rule 16 discovery material is substantially complete, but there is a significant
volume of additional material from the files of the Special Counsel’s Office—some of which is
not yet in this Office’s possession—that the Government intends to review for production to the
defense in an abundance of caution and in order to provide broad discovery exceeding the
requirements of Rule 16. Accordingly, the Government requests an extension of the discovery
deadline by several weeks to October 15, 2019 to account for these outstanding items. 2




1
 In total, the Government has produced in excess of 1.2 million pages to date, the majority of
which were from the files of this Office.
2
  The parties understand that the extended discovery deadline does not preclude the possibility of
a small volume of materials being produced thereafter due to unanticipated contingencies.
                    Case 1:19-cr-00366-LGS Document 29 Filed 08/29/19 Page 2 of 2
                                                                                                    Page 2


                In light of the foregoing, the parties have conferred and jointly propose the following
         schedule:
                •    Remaining discovery shall be produced on or before October 15, 2019.
                •    Rule 16 motions, the defendant’s transfer motion, and any other pretrial motions shall
                     be filed on or before November 8, 2019.
                •    The Government’s response shall be filed on or before December 6, 2019.
                •    Any reply shall be filed on or before December 20, 2019.
                 The parties respectfully request a trial beginning in the spring of 2020, with a preference
         for a start date in late April 2020. The Government expects that a conservative estimate of the
         length of its case-in-chief is three to four weeks.

                We thank you for your consideration of this request.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Attorney for the United States
                                                      Acting Under Authority Conferred by
                                                      28 U.S.C. § 515

                                                  by: /s/ Paul M. Monteleoni
                                                      Paul M. Monteleoni
                                                      Douglas S. Zolkind
                                                      Benet J. Kearney
                                                      Assistant United States Attorneys
                                                      (212) 637-2219/2415/2260

Application Granted. The Government shall produce any outstanding discovery on or before October 15, 2019.
Defendant's motion(s), if any, shall be filed by November 8, 2019. The Government's response, if any, shall be
filed by December 6, 2019. Defendant's reply, if any, shall be filed by December 20, 2019. The parties shall
appear for a status conference on January 9, 2020 at 11:00 a.m. The Court will set a firm trial date at this
conference. If no motions are filed, this conference will be moved to an earlier date.

For the reasons stated above, the Court finds that the ends of justice served by excluding the time between today
and January 9, 2020 outweigh the best interests of the public and the Defendant in a speedy trial as provided in
18 U.S.C. 3161(h)(7)(A). It is hereby ORDERED that the time between today and January 9, 2020 is excluded.

Dated: August 29, 2019
New York, New York
